DETAILED ACTION`
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on February 27, 2022 , amendments to the claims have been acknowledged. Claims 2-7 and 14-15  are cancelled by applicant.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 20160056424, provided on IDS 05/22/2019 ), further in view of Li et al.  (US 20160365548), herein after referred to as Li ‘548. 
Regarding claims 1, 8, 11 and 12, Li discloses a ZEBRA battery 100 including a   cathode chamber 4 containing cathode 5 and an anode chamber 6 that contains an anode. Li further discloses a support 8 that includes solid electrolyte 10 a β”-alumina solid electrolyte (BASE) (Claim 8) installed between cathode chamber 4 and anode chamber 6 to deliver sodium (Na+) between cathode and the anode [0031]. The cathode chamber further includes the cathode electrolyte NaAlCl4 [0019]. (Claim 11)  The operation temperature of the battery is selected  between about 100 C to about 250 C [0006].  (Claim 12).
Li further discloses the battery is sealed with compliant seals 2 [0031]. The compliant polymer seals may be positioned at the entrance to or exit from the anode and cathode chambers, between the BASE and metal enclosures that enclose the cathode and anode chambers [0018]. The  compliant polymer seals may be positioned between the BASE and the cathode chamber to seal the cathode chamber that contains the cathode electrolyte (NaAlCl4) during operation [0019]. The compliant polymer seals may be positioned between the BASE and the anode chamber to seal the anode chamber that contains molten sodium during operation [0020]. However, number and location of compliant polymer seals is not limited. For example, compliant polymer seals 2 may be positioned between different components or at selected locations and junctions [0032]. Li further discloses the compliant polymer seals 2 may be positioned at selected locations to seal battery 200, e.g., oriented horizontally at an end between cathode enclosure 14 and BASE 10 on the cathode side of BASE 10 and at an end between anode enclosure 14 and BASE 10 on the anode side of BASE 10 [0041], reading on the claimed inner  anode and cathode sealing layers disposed along an edge of the solid electrolyte 10 and disposed between the solid electrolyte 10 and the anode/cathode chamber. 
Li further discloses compliant polymer seals 2 may also be positioned, e.g., at respective ends of BASE 10, to enclose BASE 10 and seal cathode chamber 4 and anode chamber 6 [0041],  reading on the claimed outer   anode and cathode sealing layers disposed along an edge of the solid electrolyte 10 and disposed between the solid electrolyte 10 and the anode/cathode chamber. Li further discloses the compliant polymer seals may be constructed of polyethylene (PE) [0033], reading on the claimed wherein the inner anode/cathode sealing layer includes  at least one selected from polyethylene. 

    PNG
    media_image1.png
    737
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    910
    media_image2.png
    Greyscale

Li et al. figures 1 and 2 

Li does not disclose wherein the outer anode-sealing layer includes at least one selected from polyimide, perfluoroalkoxy, polyester ether ketone, fluorinated ethylene propylene, thermoplastic polyetherimide and silicone resin. Li does not disclose wherein the outer cathode-sealing layer includes at least one selected from polyimide, polyester ether ketone, polyvinylidene fluoride, thermoplastic polyetherimide, and silicone resin.  Li ‘548 discloses a ZEBRA energy storage device (sodium- nickel chloride) ([0047]/ L 1-2), comprising: an anode chamber (6)  with an anode (7) ([0047]/ L3-5); a cathode chamber configured to accommodate a cathode active material and a cathode chamber (4) with a cathode (5) ([0047]/ L3-5);  a solid state electrolyte (10) such as a β"-alumina solid electrolyte (BASE) is installed between cathode chamber (4) and anode chamber (6) ([0047]/ L 9-13). Li ‘548  further discloses a first compliant seal comprising a polymer can be introduced in at least one junction of a cathode chamber in contact with a primary electrolyte on the cathode side of the storage device A second compliant seal comprising  a polymer can be introduced in at least one junction of an anode chamber in contact with the primary electrolyte on the anode side of the storage device, the first and second polymer seals seal the respective cathode and anode chambers [0032].  Li ‘548 further discloses the compliant polymer seals 2 are positioned, for example, between cell casing 14 and solid electrolyte 10 on the cathode side of the storage device and between cell casing 14 and the solid electrolyte 10 on the anode side of the device and at other selected locations [0053], see also figure 5. 
Li ‘548 further discloses polymers suitable for use as the complaint polymer seals have a decomposition temperature above the operating temperature of the storage device. Polymers selected for the cathode side of the storage device can include, polyvinylidene fluorides (PVDF). Polymers selected for the anode side of the storage device can include fluorinated ethylene propylenes (FEP), perfluoroalkoxyalkanes (PFA).  Polymer seals are configured to become viscous at operation temperatures to seal junctions in the energy storage device [0048]. 
It would have been obvious to one having ordinary skill in the art to select and include polyvinylidene fluoride  as the outer cathode-sealing layer of Li and fluorinated ethylene propylene as the  outer anode-sealing layer of Li   in order to  improve the sealing  between the cathode and the electrolyte by using a viscous polymer that seals and has a decomposition temperature above the operating temperature of the storage device, therefore creating a strong and seal and bond between the components.  (Claim 1)
Regarding claim 10, modified  Li discloses all of the limitations as set forth above in claim 1. Modied Li does not disclose wherein the cathode active material includes at least one selected form Ni, Fe, Cu, and Zn; and at least one selected from Al, Nal, NaF, S, and FeS; and NaCl, however it is known and common in the art for the cathode in a sodium based secondary battery to include Ni-NaCl, as taught by Li’548. Li ‘548 further discloses in the cathode chamber,  Ni-NaCl granules are loaded [0054]. Ni-NaCl in the cathode chamber active material reads on the claimed the cathode active material includes at least one selected from Ni, Fe, Cu and Zn and at least one selected from Al, NaI, NaF, S, and FeS and Nacl. It would have been obvious to one having ordinary skill in the art to select and include Ni-NaCl as the cathode active material in the cathode of modified Li , as Ni-NaCl is included in the list of acceptable cathode materials and is known and common in the art. (Claim 10)
 Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160056424, provided on IDS 05/22/2019) , further in view of  Li et al.  US 20160365548,
(Li ‘548),  as applied to claim 1 above, and further in view of Ikejiri et al., (US 20180183094).
Regarding claim 9, modified Li discloses al of the limitations as set forth above in claim 1. Modified Li does not disclose the thickness of the solid electrolyte 10 is in a range from 100 µm to 3 mm.  Ikejiri discloses a thin beta alumina solid electrolyte sheet for use in a power storage device, such as sodium ion secondary battery cells. Ikejiri further discloses a solid electrolyte sheet contains beta-alumina and/ or beta alumina and has a thickness of 1mm or less [0027]. A smaller thickness of the solid electrolyte sheet is more preferred because the distance taken to conduct ions in the solid electrolyte becomes shorter to increase the ion conductivity [0028]. A solid beta-alumina electrolyte with a thickness of 1mm or less, is within the claimed ranged of 100 µm to 3 mm. 
 It would have been obvious to one having ordinary skill in the art to have the solid electrolyte (10) of Li have a thickness of 1mm or less in order to increase ion conductivity. (Claim 9)
Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160056424, provided on IDS 05/22/2019) in view of  Li et al., US 20160365548, (Li ‘548) , and further in view of Minamide et al. (US 20140349127) and further in view of Metallic Alloy Seal Bonding, 2015. 
Regarding claim 13, Li discloses a method of preparing a ZEBRA battery 100 including a   cathode chamber 4 containing  cathode 5 and an anode chamber 6 that contains an anode. Li further discloses a support 8 that includes solid electrolyte 10 installed between cathode chamber 4 and anode chamber 6 to deliver sodium (Na+) between cathode and the anode [0031]. Li further discloses the battery is sealed with complaint seals 2 [0031]. The compliant polymer seals may be positioned at the entrance to or exit from the anode and cathode chambers, between the BASE and metal enclosures that enclose the cathode and anode chambers to seal the cathode chamber [0018]. The  compliant polymer seals may be positioned between the BASE and the cathode chamber [0019]. The compliant polymer seals may be positioned between the BASE and the anode chamber to seal the anode chamber  [0020]. However, number and location of compliant polymer seals is not limited. For example, compliant polymer seals 2 may be positioned between different components or at selected locations and junctions [0032]. Li further discloses the compliant polymer seals 2 may be positioned at selected locations to seal battery  oriented horizontally at an end between cathode enclosure 14 and BASE 10 on the cathode side of BASE 10 and at an end between anode enclosure 14 and BASE 10 on the anode side of BASE 10 [0041], reading on the claimed inner  anode and cathode sealing layers disposed along an edge of the solid electrolyte 10 and disposed between the solid electrolyte 10 and the anode/cathode chamber. 
Li further discloses compliant polymer seals 2 may also be positioned, e.g., at respective ends of BASE 10, to enclose BASE 10 and seal cathode chamber 4 and anode chamber 6 [0041],  reading on the claimed outer  anode and cathode sealing layers disposed along an edge of the solid electrolyte 10 and disposed between the solid electrolyte 10 and the anode/cathode chamber. Li further discloses the compliant polymer seals may be constructed of polyethylene (PE) [0033], reading on the claimed wherein the inner anode/cathode sealing layer includes  at least one selected from polyethylene. 
Li does not disclose wherein the outer anode-sealing layer includes at least one selected from polyimide, polyester ether ketone, fluorinated ethylene propylene, thermoplastic polyetherimide, and silicone resin nor disclose wherein the outer cathode-sealing layer includes at least one selected from polyimide, perfluoroalkoxy, polyester ether ketone, polyvinylidene fluoride, thermoplastic  polyetherimide, and silicone resin.   Li ‘548 discloses a ZEBRA energy storage device (sodium- nickel chloride) ([0047]/ L 1-2), comprising: an anode chamber (6)  with an anode (7) ([0047]/ L3-5); a cathode chamber configured to accommodate a cathode active material and a cathode chamber (4) with a cathode (5) ([0047]/ L3-5);  a solid state electrolyte (10) such as a β"-alumina solid electrolyte (BASE) is installed between cathode chamber (4) and anode chamber (6) ([0047]/ L 9-13). Li ‘548  further discloses a first compliant seal comprising a polymer can be introduced in at least one junction of a cathode chamber in contact with a primary electrolyte on the cathode side of the storage device A second compliant seal comprising  a polymer can be introduced in at least one junction of an anode chamber in contact with the primary electrolyte on the anode side of the storage device, the first and second polymer seals seal the respective cathode and anode chambers [0032].  Li ‘548 further discloses the compliant polymer seals 2 are positioned, for example, between cell casing 14 and solid electrolyte 10 on the cathode side of the storage device and between cell casing 14 and the solid electrolyte 10 on the anode side of the device and at other selected locations [0053], see also figure 5. 
Li ‘548 further discloses polymers suitable for use as the complaint polymer seals have a decomposition temperature above the operating temperature of the storage device. Polymers selected for the cathode side of the storage device can include, polyvinylidene fluorides (PVDF). Polymers selected for the anode side of the storage device can include perfluoroalkoxy alkanes (PFA).  Polymer seals are configured to become viscous at operation temperatures to seal junctions in the energy storage device [0048]. 
It would have been obvious to one having ordinary skill in the art to select and include polyvinylidene fluoride  as the outer cathode-sealing layer of Li and  perfluoroalkoxy alkanes  as the  outer anode-sealing layer of Li   in order to  improve the sealing  between the cathode and the electrolyte by using a viscous polymer that seals and has a decomposition temperature above the operating temperature of the storage device, therefore creating a strong and seal and bond between the components. 
Modified Li does not disclose wherein the polymer sealing layers are sealed by a thermocompression process and  the polymer sealing layers are formed by a thermocompression process.  However, Minamide discloses a thermoplastic polymer used as an adhesive, thermoplastic polymers has good adhesiveness to a ceramic, metal and a synthetic resin and is preferably used as an adhesive for adhering not only the same kind of materials, but different kinds of materials.  The thermoplastic polymer composition has flexibility, and therefore has a buffer action too [0134]. The thermoplastic polymer composition is used as an adhesive sheet, and can bond to other materials like ceramic, metal and resin by thermocompression bonding [0135]. The molded article of Minamide can be used as separator in batteries. [0183].
It would have been obvious to one having ordinary skill in the art to have the polymer seals (2)of Li be sealed by and  formed by a thermocompression process as taught by Minamide at [0135] as Minamide shows the thermocompression bonding as a conventional process for polymers in battery separators. Therefore, the solid electrolyte and the anode chamber, and the solid electrolyte and the cathode chamber are bonded to each other by the polymer sealing layers. 
 Modified Li does not disclose the thermocompression process is performed at a temperature in a range of 100-400 °C.  However, it is known in the art that the thermocompression process is performed at temperatures between 250-400°C (Metallic Alloy Seal Bonding pgs.6 and 7). Therefore, it would have been obvious to one having ordinary skill in the art to perform the thermocompression process of modified Lee  taught by Minamide at temperatures between 250-400 °C.  The range of 250-400 °C is overlapping with the claimed range of 100-400 °C. It would have been obvious to one having the ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (Claim 13 )
Response to Arguments
Applicant’s arguments, filed February 27, 2022 , have been fully considered and are persuasive.  The 35 USC 103 as being unpatentable over  Li et al., (US 20160365548), further in view of Visco has been withdrawn.  Li ‘548 is still being relied upon to show polymer seals including materials such as fluorinated ethylene propylene, polyvinylidene fluoride, perfluoroalkoxy. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722